Cuyahoga App. No. 92231, 2009-Ohio-6101. This cause is pending before the court as a discretionary appeal and cross-appeal and claimed appeal of right. It appears from the records of the court that the appellant has not filed a memorandum in support of jurisdiction for his cross-appeal, due January 22, 2010, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
It is ordered by the court that the cross-appeal is dismissed sua sponte. The discretionary appeal and claimed appeal of right remain pending.